Citation Nr: 0617768	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-15 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected minimal disk bulging L4-5 with 
radiculopathy, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1994 to October 
1996.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied an increased evaluation 
for minimal disk bulging L4-5 with radiculopathy, evaluated 
as 20 percent disabling, effective since February 1, 2000.  
By a rating action dated in November 2005, a separate 10 
percent disability rating was assigned for intermittent 
paresthesia and numbness left leg, associated with minimal 
disc bulging L4-5 with radiculopathy, effective since 
September 2003.

In November 2004, the Board remanded the matter to the RO for 
additional development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directives is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The matter was returned to the Board in 
April 2006 for final appellate consideration.  


FINDINGS OF FACT

There is no evidence that the veteran's minimal disc bulging 
L4-5, with radiculopathy resulted in severe or pronounced 
intervertebral disc syndrome, severe limitation of motion; 
severe lumbosacral strain, forward flexion of the 
thoracolumbar spine of 30 degrees or less, ankylosis, or 
incapacitating episodes having a total duration of more than 
4 weeks during a continuous 12 months period.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for minimal disc bulging, L4-5, with radiculopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Codes 
5292, 5293, 5295 (2003), Diagnostic Codes 5237, 5243 (2005); 
4.123, 4.124a, Diagnostic Code 8621 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in November 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in January 2003.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id..  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased disability evaluation, any question as 
to the appropriate effective date to be assigned is rendered 
moot.  

Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the Los 
Angeles VA OutPatient Clinic (OPC), the West Los Angeles VA 
Medical Center (VAMC), Kays Medical Group, the Alpine Medical 
Group, and the East West Medical Group.  The veteran was 
afforded appropriate VA examinations in January 2003 and July 
2005.  The Board therefore finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.


Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2005).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292 which pertained to limitation of motion 
of the lumber spine, evaluations were assigned as follows:

Severe...................................
...40 
Moderate.................................
20 
Slight...................................
....10 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motions.................... 40

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position .. 20

With characteristic pain on motion 
............................. 10

With slight subjective symptoms only 
.......................... 0


Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.......................................
60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
........20

Mild.....................................
.........................................
.10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................... 20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................... 10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic Diagnostic Code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
Diagnostic Code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, unless intervetebral disc syndrome is evaluated 
based on incapacitating episodes, back disabilities are 
evaluated under the general formula for diseases and injuries 
of the spine (general formula) under Diagnostic Codes 5235 to 
5243 as follows:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire 
spine....................................
.. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine....................................
......................................... 
30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..... 20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
........................................ 
10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............. 60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
........................ 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
........................ 20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
........................ 10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, DC 5235 - 5243. (2005).

As noted above, the criteria for rating intervertebral disc 
syndrome under DC 5293 that became effective on September 23, 
2002, contained a note defining incapacitating episodes and 
chronic orthopedic and neurologic manifestations.  The 
Federal Register version setting forth the final rule 
indicates that the three notes following the version of DC 
5293 that became effective on September 23, 2002, were 
deleted when intervertebral disc syndrome was reclassified as 
DC 5243 in the criteria that became effective on September 
26, 2003.  This was apparently inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

Service connection was established for minimal disc bulging 
L4-5 with radiculopathy in a June 1998 rating determination.  
A 10 percent rating was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  In a March 2000 rating action the RO 
increased the evaluation for the above disability to 20 
percent, effective February 1, 2000.  That rating remained in 
effect until the veteran filed his claim for an increase in 
September 2002.  In a November 2005 rating action, the RO 
granted service connection for intermittent paresthesia and 
numbness, left leg associated with minimal disc bulging L4-5 
with radiculopathy and assigned a separate 10 percent rating 
for the same, effective from September 26, 2003.  

The Board finds that the veteran's disability of the spine is 
properly evaluated as 20 percent disabling and, since 
September 2003, as resulting in a separate 10 percent rating 
for an associated objective neurologic abnormality.  In 
making this determination, the Board has considered all 
applicable Diagnostic Codes that could provide for a higher 
rating.

Criteria for a 40 percent rating under Diagnostic Code 5295, 
for lumbosacral strain, have not been met.  The July 2005 
examiner found the veteran to have normal curvature and 
lordosis of the spine, with no listing of the spine.  The 
veteran's gait was described as normal during both the 
January 2003 examination and the July 2005 examination.  X-
ray results have been normal except for mild disc bulging 
noted at L4-5 and L5-S1; there is no finding of any osteo-
arthritic changes.  The veteran displayed lateral motion at 
both the July 2005 and January 2003 examinations, and, having 
demonstrated no less than 70 degrees of forward flexion, does 
not have marked limitation of forward bending.  Finally, 
there is no finding of positive Goldwaithe's sign

Nor is a rating higher than 20 percent warranted under either 
Diagnostic Code 5292, for limitation of motion of the lumbar 
spine, or by application of the general formula to Diagnostic 
Codes 5237, for lumbosacral strain, or 5243, for 
intervertebral disc syndrome.  The July 2005 examination 
revealed the most limited range of motion measurements of 
record.  These measurements were as follows: 70 degrees of 
forward flexion, 20 degrees of extension, and 20 degrees each 
of right and left lateral extension and right and left 
rotation, respectively.  Clinical notes and the January 2003 
examination contain no evidence of a more limited range of 
motion than that measured at the July 2005 examination.  
These measurements show that the veteran's range of motion of 
the thoracolumbar spine was at least two thirds of normal in 
every instance.  Such findings are not properly characterized 
as severe limitation of motion, so a 40 percent rating under 
Diagnostic Code 5292 would not be appropriate.  Since these 
results show that forward flexion of the veteran's 
thoracolumbar spine is greater than 30 degrees, a rating of 
40 percent, by application of the general formula, would not 
be appropriate.

Ratings of 40, 50 and 100 percent under the general formula 
are also possible where ankylosis of the spine is present.  
Ankylosis is "immobility and consolidation of the joint due 
to disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing  Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  In this case, the veteran has 
always demonstrated motion of the thoracolumbar spine.  The 
July 2005 examiner specifically noted that no ankylosis was 
present and the record is absent for any medical evidence of 
ankylosis.  Therefore, the criteria for a 40 percent, 50 
percent, or 100 percent rating, by application of the general 
formula, have not been met.

Note 1 under the general formula, directs VA to evaluate any 
associated objective neurologic abnormalities separately 
under an appropriate diagnostic code.  In a rating decision 
dated in November 2005, the RO assigned a separate rating of 
10 percent disabling under Diagnostic Code 8621 for 
intermittent paresthesia and numbness of the left leg, 
associated with the veteran's disability on appeal.  The 
record does not support any additional or greater rating for 
associated objective neurologic abnormalities.  

Diagnostic Code 8621, under 38 C.F.R. § 4.123 (2005), 
provides for rating neuritis of the external popliteal nerve 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating.  Mild 
neuritis is to be assigned a 10 percent rating, and a 20 
percent rating is available for moderate neuritis where the 
neuritis is not characterized by organic changes referred to 
in this section, the maximum available rating under this 
Diagnostic Code is 30 percent.  

The veteran's complaints of pain radiating into the 
extremities have been limited to the left leg in all but one 
instance.  These complaints have not indicated that the pain 
was excruciating; rather the July 2005 examination reported 
that the veteran could walk for 30 minutes without pain 
becoming uncomfortable, a July 2005 clinic note stated that 
the veteran's pain was intermittent, worsening upon climbing 
stairs, and a October 2005 clinic note reported that the 
veteran could walk 2 to 4 blocks without feeling pain.  While 
the veteran complained of occasional paresthesias down the 
left leg at the July 2005 examination, a June 2005 clinic 
note indicates that he was negative for paresthesias 
/numbness.  These descriptions are typical of the veteran's 
neurologic symptoms as a January 2003 examination reported 
that the veteran had occasional numbness and tingling in the 
left leg.  The only report of pain radiating down the right 
leg is found in a March 2003 clinic note; all prior and 
subsequent evidence reports only pain, and or numbness, in 
the left leg.  

Objective evidence of record shows the veteran has always had 
essentially normal reflexes of all extremities and normal 
sensory examinations.  Strength in the lower left leg was 
slightly diminished, at 4.5 / 5, during the January 2003 
examination, and normal at the July 2005 examination.  The 
July 2005 examiner noted that the veteran had no muscle 
atrophy.  

Given the complete lack of objective evidence of loss of 
reflexes, muscle atrophy, or sensory disturbances, a rating 
higher than the 10 percent already assigned for neurologic 
abnormality of the left leg is not warranted.  Nor is a 
rating warranted for manifestations of the veteran's 
disability to the essentially asymptomatic right leg, for 
which the record is absent for any findings of objective 
neurologic abnormality.  

Application of the formula for rating intervertebral disc 
syndrome based upon incapacitating episodes, under both the 
"new" Diagnostic Code 5293 and Diagnostic Code 5243, does 
not yield a rating higher than the currently assigned 20 
percent for the veteran's disability on appeal.  The record 
contains only one instance, in September 2002, where a 
physician prescribed bed rest for the veteran's disability of 
the spine.  No duration for the prescribed bed rest is noted.  
Therefore, the record does not support a finding that the 
veteran had incapacitating episodes with a total duration of 
two weeks or more during a twelve month period.  As such, 
ratings of 40 or 60 percent are not available based upon 
incapacitating episodes.

Under the "new" Diagnostic Code 5293, VA was also directed 
to evaluate intervertebral disc syndrome separately for 
chronic neurologic and orthopedic manifestations if doing so 
would yield a higher evaluation.  However, such evaluation 
not more favorable to the veteran than either the "old" 
Diagnostic Code 5293 or Diagnostic Code 5243 because evidence 
of record prior to the July 2005 examination does not support 
a combined rating higher than 20 percent when separately 
considering chronic neurologic and orthopedic manifestations 
of the veteran's disability on appeal.

Rating the veteran under a separate Diagnostic Code for 
chronic orthopedic manifestations would not yield even a 20 
percent rating.  The veteran has always demonstrated lateral 
spine motion, both rotation and lateral extension, so even a 
20 percent rating is not appropriate under Diagnostic Code 
5295.  Prior to January 2005, evidence of record showed the 
veteran to have no greater than slight limitation of motion 
of the lumbar spine.  The January 2003 examination 
measurements found the veteran to have 90 degrees of flexion, 
25 degrees of extension and right and left lateral extension, 
and 35 degrees of right and left rotation.  The examiner 
noted that the veteran experienced pain at the extremes of 
this motion but was not limited by fatigue, weakness, lack of 
endurance, or incoordination.  Given that the pain was at the 
extremes of motion, no further limitation of motion due to 
pain can be attributed to the veteran's disability of the 
spine.  As such, and particularly since the veteran exhibited 
essentially normal lumbar flexion at the January 2003 
examination, the evidence prior to the July 2005 examination 
indicates only slight limitation of motion of the lumbar 
spine, which would warrant only a 10 percent rating under 
Diagnostic Code 5292.  

Considering that the veteran's left leg neurologic 
manifestations have been present since the January 2003 
examination, and assuming, without deciding, that a separate 
rating under Diagnostic Code 8621, would have been 
appropriate when rating under the "new" Diagnostic Code 
5293, a combined rating higher than 20 percent would not have 
resulted.  The analysis concerning neurologic manifestations 
would be identical to that explained by application of the 
general formula and Diagnostic Code 5243, and thus result in 
no more than a 10 percent rating.  Since the evidence of 
record prior to the July 2005 examination would support only 
a 10 percent rating for chronic orthopedic manifestations, 
separate ratings for chronic orthopedic and neurologic 
manifestations under the "new" Diagnostic Code 5293 would 
not result in a higher rating than the assigned 20 percent.  
As such, the "new" Diagnostic Code 5293 is not more 
favorable to the veteran than the "old" Diagnostic Code 
5293, prior to September 26, 2003, or Diagnostic Code 5243, 
after September 26, 2003.  

The Board has also considered whether application of the 
"old" Diagnostic Code 5293 would provide for a higher 
rating in this case.  However, the overall picture of the 
veteran's disability on appeal is not one of severe recurring 
attacks of intervertebral disc syndrome or of pronounced 
intervertebral disc syndrome.  Indeed, the veteran's 
disability is more nearly approximates moderate 
intervertebral disc syndrome with recurring attacks.  
Additionally, the veteran has consistently described his 
symptoms as "occasional", so a finding that he has had only 
intermittent relief from attacks would not be appropriate.  

September 2002 clinic notes report that the veteran had pain, 
on and off, since 1995.  A February 2003 clinic note stated 
that the veteran had chronic back pain for 5 months duration.  
However, the January 2003 examination provided a different 
picture of the veteran's disability in that it reported that 
the veteran was limited as to very heavy lifting, frequent 
bending and prolonged sitting and standing, which exacerbated 
his lower back pain.  The July 2005 VA examination reported 
that the veteran wakes up with pain that gets progressively 
worse during the day.  Yet, this report also noted that the 
veteran could do light housekeeping, walk for 30 minutes 
without the pain becoming uncomfortable, and could go up 
stairs holding onto a rail with some pain.  The veteran's 
main complaint at that time was that his disability kept him 
from engaging in recreational sports.  Clinic notes from July 
2005 state that the veteran reported intermittent pain which 
worsens when walking up stairs.  This note also stated that 
his pain improves when he took Motrin and that he only needed 
to use Tylenol with Codeine on three occasions.  October 2005 
clinic notes reported the veteran to have a pain rating of 5 
on a scale of 0 to 10 and stated that he was able to sit for 
less than 30 minutes and walk 2 to 4 blocks before feeling 
pain.  Thus, the subjective reports more nearly approximate 
moderate intervertebral disc syndrome rather than severe 
attacks, pronounced intervertebral disc syndrome, or only 
intermittent relief.

Objective neurological findings include the following:  
Paraspinal muscle spasms found during a September 2002 clinic 
visit, during the January 2003 examination, and, in March 
2003, upon on straight leg raising at 70 degrees on the right 
and 90 degrees on the left.  Straight leg rasing was positive 
on the left at 45 degrees and negative on the right during 
the January 2003 examination, negative during September 2002 
and July 2005 clinic visits, and elicited mild lumbosacral 
pain during a July 2005 examination.  His gait was observed 
to be normal at both the January 2003 and July 2005 
examinations.  Furthermore, the July 2005 examiner stated 
that there were no signs of intervetebral disc syndrome with 
chronic and permanent nerve root involvement.  The veteran 
has denied bowel and bladder dysfunction, footdrop, saddle 
anesthesia, numbness and tingling.  

Based upon these findings, the Board finds that the veteran's 
disability on appeal does not result in severe attacks with 
intermittent relief.  The overall picture of the veteran's 
disability is one of moderate intervertebral disc syndrome.  
Therefore a 40 percent rating under the "old" Diagnostic 
Code 5293 would not be appropriate.

Likewise, a 60 percent rating under the "old" Diagnostic 
Code 5293 is not warranted.  While objective findings have 
consistently included muscle spasm, the record also shows 
that reflexes, strength, and sensation have always been 
essentially normal.  Furthermore, as the evidence shows, the 
veteran can engage in considerable normal activity, such as 
walking 2 to 4 blocks and doing light housework, without 
becoming uncomfortable.  This is not a picture of pronounced 
intervertebral disc syndrome with only little intermittent 
relief.  As such, the criteria for a 60 percent rating under 
this Diagnostic Code have not been met.

As stated above, DeLuca requires application of 38 C.F.R. § 
4.40 and § 4.45 when considering limitation of motion due to 
a disability.  Additionally, a precedential opinion of VA's 
Office of General Counsel, VAOPGCPREC 36-97 (1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain may cause limitation of 
motion of the spine.  In the instant case, application of 
these regulations does not result in a higher rating that 
already assigned.  

The January 2003 examiner found that the veteran exhibited 
additional limitation of motion due to pain.  However, this 
examiner noted that the pain occurred at the extremes of the 
measured motion.  During that exam the veteran demonstrated 
normal forward flexion of 90 degrees and was within 5 degrees 
of the normal range of motion for all other measurements.  
Therefore, pain at the extremes of the measured motion does 
result in a higher rating based upon that pain.  While the 
July 2005 examination report indicates that the veteran had 
pain on motion, the examiner stated that he could not 
quantify additional limitation of motion caused by the pain 
without resorting to pure speculation.  Given that the 
veteran was capable of forward flexion to 70 degrees and a 
higher rating under the general formula would require 
limitation to only 30 degrees of forward flexion, the Board 
finds that the record does not support a finding that the 
veteran's motion was additionally limited to this extent.  
This is particularly evident when considering that the VA 
Kinesiotherapist indicated, in an October 2005 note, that the 
veteran was able to perform 5 out of 6 back strengthening 
exercises with no pain, and had a full range of motion when 
performing stretching exercises of the lower extremities, 
hips and trunk.

In summary, after consideration of all applicable criteria, 
the Board finds that the evidence of record does not support 
a rating higher than that currently assigned for the 
veteran's service-connected disability on appeal.  Therefore, 
his claim for an increased rating must be denied.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased disability evaluation for his service-
connected disability on appeal, and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Entitlement to an increased evaluation for the veteran's 
service-connected minimal disk bulging L4-5 with 
radiculopathy, currently evaluated as 20 percent disabling, 
is denied.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


